Judgment entered October 3, 1938, affirmed, with costs. Order entered October 7, 1937, affirmed, without costs. Memorandum: Our review of the record on this appeal from a judgment decreeing that public use required the condemnation of the property which is described in the petition and appointing commissioners of appraisal to determine the compensation to be made to appellants, leads us to conclude that the respondent has shown full compliance with the provisions of the Highway Law in respect to condemnation of property for highway purposes (Matter of Board of Supervisors [Sherwood], 268 N. Y. 84; County of Orangey. Stillman, 251 App. Div. 857; County of Jeffersony. Korbiger, 229 id. 381), and that the court properly denied appellants’ motion for a bill of particulars, properly granted respondent’s motion directed against appellants’ amended answer, and committed no error in the interpretation of, or in receiving in evidence, the release or agreement giving the State the right to enter and occupy appellants’ property for highway purposes. All concur. (The judgment determines that public use requires condemnation of certain property and appoints commissioners to appraise its value; the order strikes out parts of defendants’ answer and denies defendants’ motion for a bill of particulars.) Present — Crosby, P. J., Cunningham, Taylor, Dowling and Harris, 33.